DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of Kodama (US 2013/0037196), FR’603 (FR 3059603), Maruoka (US 2009/0056851), and Suzuki (US 2007/0179267). 
US 2019/0322142 is English language equivalent to FR’603 and relied as an English translation to the reference.

Regarding claims 1 and 9-11, Miyasaka satisfies every limitation required by claims 1 and 9-11 except for lines 5-7, 13-14, and 32-39 of claim 1.  See annotated FIG. 7 of Miyasaka below.  Claim 1, lines 5-7 relates to a bead filler configuration.  Claim 1, lines 13-14 and 32-37 relates to an electronic component in the tire.  Claim 1, lines 38-39 relates to a modulus relationship among the second pad, the rim strip rubber, and the side-wall rubber. 

    PNG
    media_image1.png
    674
    727
    media_image1.png
    Greyscale

As to the bead filler configuration (claim 1, lines 5-7), Kodama teaches a pneumatic tire having a bead portion comprised of a bead core 1a, a lower filler 11 (“first bead filler”) surrounding the bead core that is a round cross sectional shape and an upper filler 12 (“second bead filler”) ([0030] and FIG. 3) and the rubber hardness of the lower filler 11 is between 85-95 degrees and the rubber hardness of the upper filler 12 is between 56-66 degrees to suppress deformation of the bead portion ([0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miyasaka’s tire with a bead filler having  with a first bead filler covering an outer circumference in a tire-radial direction of the bead core that is oval and a second bead filler arranged on an outer side in the tire-radial direction of the first bead filler since Kodama teaches a pneumatic tire having a bead portion including a bead core, a lower filler having a round/oval cross sectional shape (FIG. 3), and a upper filler wherein the hardness of the lower filler is greater than the hardness of the upper filler for the benefits of bead durability and suppressing deformation of the bead portion ([0043]).
As to the claimed electronic component (claim 1, lines 13-14 and 32-37), FIG. 7 of FR’603 teaches a tire comprising an electronic device 2 provided between a side-wall rubber 48 and a rim strip rubber 42.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic component between a side-wall rubber and a rim strip rubber since FR’603 equips a tire with an electronic device for tire identification and tracking benefits ([0008]) and teaches a suitable location for an electronic component is between a side-wall rubber and a rim strip rubber and consistent with the claimed limitation (FIG. 7). 
As to the modulus relationship among the second pad, the rim strip rubber, and the side-wall rubber (claim 1, lines 38-39), Kodama teaches a monolithic layer 21 (“second pad”) having a 100% elongation tensile stress (i.e. 100% elongation modulus) preferably between 1.6 MPa and 6.2 MPa ([0032]).  Maruoka teaches a tire comprising a chafer 23 (“rim strip rubber”) having a 100% modulus in a range of 4.0 to 5.5 MPa ([0015]) to prevent crushing of the chafer during tire mounting or demounting operation ([0051]).  Suzuki teaches a side wall rubber composition of a tire ([0015]) having a 100% elongation modulus that is for example 2.0 MPa, 2.2 MPa, and 2.4 MPa for excellent resistance to crack growth (TABLE 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka satisfying the claimed modulus ratio relationship because 
Kodama teaches a monolithic layer 21 (“second pad”) having a 100% elongation tensile stress (100% elongation modulus) preferably between 1.6 MPa and 6.2 MPa ([0032]),
Maruoka teaches a tire comprising a chafer 23 (“rim strip rubber”) having a 100% modulus in a range of 4.0 to 5.5 MPa ([0015]) to prevent crushing of the chafer ([0051]),
Suzuki teaches a side wall rubber composition of a tire ([0015]) having a 100% elongation modulus that is for example 2.0 MPa, 2.2 MPa, and 2.4 MPa for excellent resistance to crack growth (TABLE 3), and
providing known rubber compositions for the same rubber components of a tire yield predictable results.
For example: 
Second pad = 4.0 MPa (within the disclosed range of Kodama).
Rim strip rubber = 4.0 MPa (disclosed by Maruoka).
Sidewall rubber = 2.0 MPa (disclosed by Suzuki)
The corresponding claimed modulus ratio is 1:1:0.5.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of Kodama (US 2013/0037196), FR’603 (FR 3059603), Maruoka (US 2009/0056851), and Suzuki (US 2007/0179267), as applied to claim 1, and further in view of Adamson (US 2008/0289736).
Regarding claim 5, FR’603 teaches an electronic component covered by a coating rubber sheet but is silent to the modulus of the coating rubber sheet.  However, Adamson teaches a tire comprising an electronic device in a bead region of the tire.  The electronic device is coated with rubber having a similar extension modulus of at least one of the rubbers of adjacent rubber masses and defines “similar” to mean that the difference between moduli is less than 10% ([0031], [0032], [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic device covered by a coating rubber having a higher modulus than a sidewall rubber and a lower modulus than a rim-strip rubber since
Maruoka teaches a tire comprising a chafer 23 (“rim strip rubber”) having a 100% modulus in a range of 4.0 to 5.5 MPa ([0015]) to prevent crushing of the chafer ([0051]),
Suzuki teaches a side wall rubber composition of a tire ([0015]) having a 100% elongation modulus that is for example 2.0 MPa, 2.2 MPa, and 2.4 MPa for excellent resistance to crack growth (TABLE 3), and
Adamson teaches a coating rubber for an electronic device provided in a bead region of a tire is similar to at least one adjacent rubber masses wherein “similar” means the difference in moduli is less than 10%. 
For example: providing the coating rubber of the electronic device that is similar to both adjacent rubber masses in the tire of Miyasaka having typical rubber compositions disclosed by Maruoka and Suzuki yields the claimed relationship.  

Alternative example: providing the coating rubber of the electronic device that is slightly above or below and within 10% to the rim strip rubber OR sidewall rubber.  

Note: the disclosure of FR’603 in [0034] which recites “preferably, the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends” is a preferred embodiment and considered non-limiting.  

Regarding claim 12, the tire of Miyasaka satisfying the claimed modulus relationship for the coating rubber sheet would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since:
Kodama teaches a monolithic layer 21 (“second pad”) having a 100% elongation tensile stress (100% elongation modulus) preferably between 1.6 MPa and 6.2 MPa ([0032]),
Maruoka teaches a tire comprising a chafer 23 (“rim strip rubber”) having a 100% modulus in a range of 4.0 to 5.5 MPa ([0015]) to prevent crushing of the chafer ([0051]),
Suzuki teaches a side wall rubber composition of a tire ([0015]) having a 100% elongation modulus that is for example 2.0 MPa, 2.2 MPa, and 2.4 MPa for excellent resistance to crack growth (TABLE 3), and
Adamson teaches a coating rubber for an electronic device provided in a bead region of a tire is similar to at least one adjacent rubber masses wherein “similar” means the difference in moduli is less than 10%. 
For example: 
Second pad = 5.0 MPa (within the disclosed range of Kodama).
Rim strip rubber = 4.0 MPa (disclosed by Maruoka).
Sidewall rubber = 2.4 MPa (disclosed by Suzuki)
The corresponding claimed modulus ratio is 1:0.8:0.48 (satisfies the relationship of claim 1)
Modulus of the coating rubber of the electronic component similar to the rim strip rubber and within 10% difference (Adamson) = 3.7 MPa which is 0.74 times the modulus of the second pad (0.74 = 3.7/5.0) and satisfies the relationship of claim 12. 
The modulus of the coating rubber (3.7 MPa) has a higher value than the modulus of the sidewall rubber (2.4 MPa) and has a lower value than the modulus of the rim strip rubber (4.0 MPa) (satisfies the relationship of claim 5). 

Response to Arguments
Applicant’s arguments have been considered and are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/06/2022